On the Merits.
Fenneu, J.
The case is before us on three bills of exception.
Bills Nos. 1 and 2 aro so clearly meritless that tlxev scarcely require *366notice. After a juror had been examined on his voir dire and accepted by both parties, the district attorney, suggesting that perhaps the juror had not understood the questions propounded to him, desired to question him. on that point. The court asked the juror if lie had understood; he answered in the affirmative and remained on the jury. This is the subject of the first bill.
The second is hardly less frivolous, being taken to the ruling of the court in sustaining a challenge for cause of a juror, the court’s reason being that he was “ignorant of the ordinary use of the English language.” This was a proper exercise of the power expressly granted to-the judge to the jury law. See Act No. 54 of 1880.
The third bill is to the overruling of a motion for new trial. It is in the following words: “Be it remembered that the court overruled the motiou for a new trial filed by the accused for the grounds stated. Whereupon the accused excepted to the ruling of the court and tenders his bill for signature and approval.”
Such a bill affords no basis for reviewing the action of the court in this case.
The motion for new trial was based on two grounds:
1st. That tito verdict was contrary to the law and the evidence;
2d. Newly discovered evidence.
The latter was on points immaterial to the intrinsic merits of the case, and went merely to impeach the veracity of the prosecuting witnesses by contradicting certain statements which the motion alleges' they had made.
But we have nothing but the allegations of accused that the witnesses had made the statements proposed to be contradicted, and, for aught we know, the judge may have denied the motion on the ground that no such statements had been made. At all events, the record affords no certification of the truth or pertinency of the matters alleged or of the grounds on which the judge based his ruling; and surely it would be utterly rash for us to pronounce his ruling erroneous.
Besides, newly discovered evidence merely tending to impeach or discredit a witness who has testified, is not necessarily good ground for a new trial, and we are not disposed to disturb the ruling of the trial court on such a question. State vs. Young, 34 Ann. 346; State vs. Fahey, 35 Ann. 10; 36 Ann. 11.
Judgment affirmed.